318 F.2d 204
James OWENS, Appellant,v.UNITED STATES of America, Appellee.
No. 17197.
United States Court of Appeals District of Columbia Circuit.
Argued February 14, 1963.
Decided March 21, 1963.

Mr. Bernard Gordon, Washington, D. C. (appointed by this court), for appellant.
Mr. Robert D. Devlin, Asst. U. S. Atty., with whom Messrs. David C. Acheson, U. S. Atty., and Frank Q. Nebeker and William C. Pryor, Asst. U. S. Attys., were on the brief, for appellee.
Before BAZELON, Chief Judge, and WILBUR K. MILLER and BASTIAN, Circuit Judges.
PER CURIAM.


1
Appellant was indicted, tried and convicted on the charge of grand larceny. The only point raised on this appeal is that the value of a television set, the subject of the charge, was not shown to have been $100.00 or over,1 and that, consequently, appellant should only have been convicted of the crime of petit larceny [Title 22, § 2202, D.C.Code (1961)].


2
Appellant claims that the only Government witness who testified as to value, and who was the manager of the Philco showroom from which the television set was stolen, was not qualified as an expert as to value; and that, therefore, there was not sufficient evidence of the value of the set to justify a conviction of the crime of grand larceny.


3
Our examination of the record convinces us that, as held by the District Judge, the witness was properly qualified and that his evidence, if believed by the jury (as it apparently was), was sufficient to prove value in excess of $100.00.


4
It follows that the judgment of the District Court must be and is


5
Affirmed.



Notes:


1
 Title 22, § 2201, D.C.Code (1961):"Grand larceny. Whoever shall feloniously take and carry away anything of value of the amount or value of $100 or upward, including things savoring of the realty, shall suffer imprisonment for not less than one nor more than ten years."